 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ANGEL LEON, an individual,                       Case No. 1:18-cv-01323-DAD-BAM
12                     Plaintiff,                     ORDER GRANTING JOINT
                                                      STIPULATION TO CONTINUE
13          v.                                        DISCOVERY CUT-OFF
14   INTERNATIONAL PAPER COMPANY                      (Doc. No. 18)
     INC., D/B/A INTERNATIONAL PAPER,
15   a New York corporation; VINCE
     WILSON, an individual; and DOES 1
16   through 20, inclusive,
17                     Defendants.
18

19          Good cause appearing, the parties’ joint stipulation to continue the discovery deadlines in

20   this action is GRANTED. The deadline to complete all non-expert discovery is continued from

21   January 29, 2020 to April 29, 2020, and the deadline to complete all expert discovery is

22   continued from April 17, 2020, to July 16, 2020.
     IT IS SO ORDERED.
23

24      Dated:     December 17, 2019                         /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                     1
